Citation Nr: 0806703	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  03-31 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to an initial compensable rating for a left 
varicocele.

Entitlement to an initial compensable disability rating for 
residuals of a fracture of the fifth metacarpal of the right 
foot.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1996 to 
January 1999 and from September 2001 to September 2007.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted service connection and assigned 
noncompensable evaluations.  The Board remanded the appeal 
for further development in December 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran did not receive complete notice as required by 
the Veterans Claims Assistance Act of 2000 (VCAA).  In 
February 2006, the veteran was told that he must show that 
his disabilities had gotten worse.  In March 2006, the 
veteran was informed that he would be assigned a rating using 
38 Code of Federal Regulations, Part 4, and that VA would 
consider evidence of the nature, severity, and duration of 
his symptoms, as well as the impact of the condition on his 
employment.  In January 2007, the veteran was advised about 
the evidence which would support a claim for an increased 
evaluation.  Significantly, however  in Vazquez-Flores v. 
Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008), the Court 
established significant new requirements with respect to the 
content of the duty-to-assist notice which must be provided 
to a veteran who is seeking a higher rating.

With respect to increased rating claims, the Court found 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the veteran that, to substantiate 
such a claim:
(1) the veteran must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life;
(2) if the Diagnostic Code (DC) under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran;
(3) the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0 percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and
(4) the notice must also provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  
        
In that case, the Court found that the VCAA notice that was 
provided to the appellant was inadequate.  The first letter 
provided information concerning what is required to 
substantiate a service connection claim, and hence clearly 
was not adequate.  The second letter only advised the 
appellant to submit evidence that shows that his disability 
had "gotten worse."  The Court found that the notice 
provided was inadequate due to the confusing nature of the 
two notices, and the failure to explain that evidence is 
required to demonstrate the worsening of the service-
connected condition and the effect of that worsening on the 
veteran's occupational and daily life, or to provide, at 
least in general terms, the criteria beyond the effect of the 
worsening of the disability upon the occupational and daily 
life that is necessary to be awarded the higher disability 
rating for the condition.  

Accordingly, adequate section 5103(a) notice for the 
appellant's higher initial ratings claims should have 
included, at a minimum, notification that he must either 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating the worsening of the disability and 
the effect of that worsening on his employment and daily 
life.  Additionally, because at least some of the higher 
disability ratings authorized under the DC (and referenced 
DCs) under which his disabilities are rated are based on 
specific criteria beyond the obvious effect of the worsening 
of the disability and its effect upon his employment and 
daily life, the Secretary should have notified the appellant, 
at least in general terms, of the information and evidence 
necessary to establish these more specific criteria. 

Applying these principles to the present case, the Board 
finds that veteran was previously provided VCAA notification 
letters regarding disability ratings and effective dates, but 
it did not meet the requirements set forth in Vazquez-Flores 
v. Peake.  In fact, the letter in the present case contained 
virtually the same information which was found to be 
inadequate in Vazquez-Flores v. Peake.  A remand is required 
to correct this deficiency.

In January 2007, the veteran informed VA that he now resides 
in Oklahoma and provided an address in that state, but in 
September 2007 a statement of the case and a supplemental 
statement of the case were sent to his previous address in 
Puerto Rico.  These should be resent to the Oklahoma address, 
if that has not already been done.

Accordingly, the case is REMANDED for the following action:

1.  VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, notice of the evidence required 
to substantiate the claim, and notice 
of the veteran's responsibilities and 
VA's responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2007).

The veteran should be sent a revised 
duty-to-assist notice regarding the 
claims for higher evaluations.  The 
notice letter must explain that evidence 
is required to demonstrate the worsening 
of the service-connected conditions and 
the effect of that worsening on the 
veteran's occupational and daily life, or 
to provide, at least in general terms, 
the criteria beyond the effect of the 
worsening of the disability upon the 
occupational and daily life that is 
necessary to be awarded the higher 
disability ratings for the conditions 
(such as a specific measurement or test 
result).  The veteran should then be 
afforded an appropriate period of time to 
respond.  VA should attempt to obtain any 
additional evidence identified by the 
veteran.

2.  The statement of the case and the 
supplemental statement of the case 
issued in September 2007 should be 
resent to the veteran's new address in 
Oklahoma, if this has not already been 
done.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



